Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 1 of 24 PageID #: 180
                                                                                     FILED
                                                                                     CLERK
                                                                            4/3/2019 4:49 pm
                             UNITED STATES DISTRICT COURT
                             E A S T E R N D I S T R I C T O F N E W Y O R K U.S. DISTRICT COURT
                                                                          EASTERN DISTRICT OF NEW YORK
         ------------------------------X                 Docket#               LONG ISLAND OFFICE
         BERGER,                       :                 17-CV-06728-JFB-ARL
                         Plaintiff,    :
                                       :
              - versus -               :                 U.S. Courthouse
                                       :                 Central Islip, New York
                                       :
         MFI HOLDING CORPORATION,      :
                   et al.,             :                 March 28, 2019
                         Defendants    :                 10:36 AM
         ------------------------------X

             TRANSCRIPT OF CIVIL CAUSE FOR TELEPHONE CONFERENCE
                   BEFORE THE HONORABLE JOSEPH F. BIANCO
                        UNITED STATES DISTRICT JUDGE
         A    P    P     E       A     R     A      N    C     E     S:




         For the Plaintiff:                      Spencer Sheehan, Esq.
                                                 Sheehan & Associates, P.C.
                                                 505 Northern Boulevard
                                                 Suite 311
                                                 Great Neck, NY 11021

         For the Defendant:                      August T. Horvath, Esq.
                                                 Foley Hoag LLP
                                                 1301 Avenue of the Americas
                                                 New York, NY 10019




         Transcription Service:                  Transcriptions Plus II, Inc.
                                                 61 Beatrice Avenue
                                                 West Islip, New York 11795
                                                 laferrara44@gmail.com


         Proceedings recorded by electronic sound-recording,
         transcript produced by transcription service
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 2 of 24 PageID #: 181



                                                                                   2
                                     Proceedings

    1               THE CLERK:     Calling case 17-CV-6728, Berger v.

    2   MFI Holding Corporation.

    3               Please state your appearance for the record.

    4               MR. SHEEHAN:      For the plaintiff, Spencer

    5   Sheehan, Sheehan & Associates, P.C., 505 Northern

    6   Boulevard, Suite 311, Great Neck, New York 11021.

    7               MR. HORVATH:      For defendants, August Horvath
    8   from the firm of Foley Hoag, 1301 Sixth Avenue, New York

    9   City.

  10                THE COURT:     All right.     Good afternoon,

  11    counsel.

  12                As you know, I scheduled this because I wanted

  13    to place a ruling on the record with respect to the

  14    pending motion to dismiss and I apologize for having to

  15    reschedule for today but I decided given how long the

  16    motion has been pending to, rather than utilize decision,

  17    just place a detailed oral ruling on the record.              If you
  18    want to order a copy of the transcript of this ruling,

  19    you can do so through the clerk's office, and obviously

  20    if there are any questions about the ruling, I will

  21    answer them when I am done.         It should take about 15

  22    minutes or so to place it on the record.

  23                So for reasons I am going to state in detail in

  24    a moment, I am granting in part and denying in part, the

  25    motion to dismiss.       Specifically, I am granting the




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 3 of 24 PageID #: 182



                                                                                   3
                                     Proceedings

    1   motion with respect to the implied warranty of

    2   merchantability claim and the unjust enrichment claim.

    3   I'm denying the motion with respect to the New York

    4   General Business Law Sections 349 and 50, the express

    5   warranty claim and the common law fraud claim.              I'm also

    6   denying the request to strike placing plaintiffs'

    7   nationwide class allegations as to the remaining claims
    8   and I separately conclude that the plaintiff does not

    9   have standing to seek injunctive relief in this

  10    particular case.

  11                With respect to the standard the Court is

  12    applying, obviously it's well-settled and incorporated by

  13    reference rather than repeating it in any great detail, I

  14    incorporate from my prior written opinions including

  15    Schiff v. Stevens, 2017 WL 65432 (E.D.N.Y. January 6th,

  16    2017) and Litras v. PVM International Corporation, 2013

  17    WL 4118482 (E.D.N.Y. August 15, 2013).
  18                Obviously, the Court is accepting the factual

  19    allegations in the complaint as true, drawing all

  20    reasonable inferences in the plaintiff's favor and then

  21    determining whether a plausible claim exists under the

  22    Iqbal-Twombly standard.

  23                The Court's obviously -- excuse me -- the

  24    parties are familiar with the facts of the case.              I am

  25    just going to briefly describe some of the relevant




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 4 of 24 PageID #: 183



                                                                                   4
                                     Proceedings

    1   background allegations from the first amended complaint,

    2   which again the Court is assuming to be true for purposes

    3   of deciding the motion.

    4                It's alleged that defendant Michael Foods, Inc.

    5   manufactures and sells refrigerated mashed potatoes

    6   products, branded as Simply Potatoes in retail outlets

    7   and online.     That's paragraphs 1 and 3.
    8                The packaging to which plaintiff objects

    9   contains phrases, among others, "made with real butter

  10    and milk".    That's paragraph 5.        And variants of the

  11    claim that the product is "made with fresh potatoes".

  12    That's paragraphs 6, 7, and 8.

  13                 According to the ingredient list, defendants'

  14    product contains both butter and margarine.             That's

  15    paragraph 20.     Margarine is listed twice on the

  16    packaging, once in bold.        The parties agree that the

  17    potatoes used to make the Simply Potatoes products are
  18    fresh as defined by FDA regulations, in that they are in

  19    a raw state and have been frozen or subject -- have not

  20    been frozen or subjected to any form of thermal

  21    processing or any other form of preservation.              That's 21

  22    USC Section 101.95.

  23                 The complaint alleges that there are varying

  24    claims on the packaging, including the words "simply",

  25    "simple", and "simplest".




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 5 of 24 PageID #: 184



                                                                                   5
                                     Proceedings

    1               It further alleges that the products are sold

    2   for between $2.99 and $5.99 per unit, which the plaintiff

    3   alleges to be a premium price, compared to other

    4   refrigerated mashed potato products.            That's paragraph

    5   61.

    6               The complaint alleges in paragraphs 104 and

    7   105, that plaintiff believed the refrigerated mashed
    8   potatoes product were fresh as in just prepared or

    9   prepared within a time period which have not required the

  10    use of chemical preservatives to extend their shelf life

  11    up to three months.       And specifically references the

  12    labeling including the made from fresh potatoes,

  13    supporting why he reached that conclusion.

  14                He alleges in paragraph 82, that he purchased

  15    the simply potatoes product from a retail outlet in the

  16    second half of 2017, for no less than $3.99 which he

  17    alleges to be a premium he paid, in reliance on the
  18    characteristics of the product, as he understood them

  19    from the context of the defendants' packaging.

  20                The defendants move to dismiss the case for

  21    failure to state a claim in the alternative to strike

  22    plaintiff's nationwide class allegations.             The defendants

  23    addressed each of the six claims in turn, arguing that

  24    the case first should be dismissed on the grounds that

  25    the plaintiff's claims are expressly preempted by federal




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 6 of 24 PageID #: 185



                                                                                   6
                                     Proceedings

    1   labeling regulations promulgated by the Food and Drug

    2   Administration and then arguing as to other grounds for

    3   dismissal under 12(b)(6) in addition to preemption.

    4   Defendant also argues that the plaintiff lacks standing

    5   for injunctive relief.

    6               First addressing the preemption issue, the

    7   defendant argues that the plaintiffs claims with regard
    8   to the statements "made with real butter", and relating

    9   to the use of the word "fresh", are preempted because

  10    regulations promulgated by the FDA affirmatively permit

  11    the use of these statements in labeling, thereby

  12    preempting any state law claim which would prohibit their

  13    use.

  14                Under Supreme Court jurisprudence, federal

  15    preemption of state law should be evaluated by looking

  16    first to the purpose of congress in creating the federal

  17    law at issue, and second, in cases in which congress has
  18    legislated in a field which the states had traditionally

  19    occupied, a presumption against preemption should govern

  20    without the clear and manifest purpose of congress to

  21    disrupt it.     That's Wyeth v. Levine, 55 US -- 555 US 555,

  22    at page 565 (2009).

  23                Because of its relationship to public health

  24    and safety, Food and Drug regulation has been held to be

  25    such a field; Ackerman v. Coca-Cola Co. (2010) 2925955 at




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 7 of 24 PageID #: 186



                                                                                   7
                                     Proceedings

    1   page 6, (E.D.N.Y. 2010), collecting other cases.

    2               Further, where congress has provided an express

    3   preemption provision in the statute, the presumption

    4   against preemption requires courts to read the clause

    5   narrowly.    That's from the Ackerman case, as well.

    6               Here, congress has provided an express

    7   preemption provision at 21 USC Section 343-1(a)(5) and
    8   the preemption of state law with regard to nutrient

    9   content claims as defined in 21 USC Section 343(r)(1), is

  10    well established.

  11                However, where the disputed label components do

  12    not qualify as such, it is not clear that the presumption

  13    against preemption should be disturbed and I am applying

  14    that to this situation, especially when you combine the

  15    allegations regarding the context of all of the labeling

  16    together, I don't believe that preemption should apply to

  17    this case -- the parties -- based upon the allegations.
  18                The parties agree that made with real butter

  19    appears as an example of a claim which is generally, and

  20    I emphasize the word generally, not an implied nutrient

  21    content claim.      21 CFR Section (b)(3).        And that fresh is

  22    used by defendant in a way that complies with the

  23    requirements set forth in 21 CFR Section 101.95.

  24                First, that fact with neither made with real

  25    butter nor fresh, is a nutrient content claim, appears to




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 8 of 24 PageID #: 187



                                                                                   8
                                     Proceedings

    1   be -- remove them from the scope of the preemption

    2   provision at 21 USC Section 343-1(a)(5).

    3                Other courts have also found that claims

    4   against similar non-nutrient content statements are not

    5   preempted by the NLEA, including Fitzhenry-Russell v. Dr.

    6   Pepper Snapple Group, Inc., 2017 WL 4224723 (N.D.Cal.

    7   September 22, 2017), finding that claims addressing "made
    8   with real ginger" were not preempted, as well as Red v.

    9   Kraft Foods Inc. 754 F.Supp 2d 1137, 1143 (C.D. CA 2010),

  10    finding that claims addressing "made with real ginger and

  11    molasses" and "made with real vegetables" were not

  12    preempted.

  13                 The defendants also, the second contention that

  14    because of the use of each of these terms expressly

  15    permitted by the regulations, plaintiff's state law

  16    claims are thereby preempted, I think again, overlooks

  17    the fact that these -- part of the allegations are that
  18    these phrases are being used in combination to create a

  19    false and misleading impression to the consumer.

  20    Although made with real butter is listed in the

  21    regulations as an example, and the defendant can use

  22    fresh in compliance with the relevant regulations, each

  23    claim must nonetheless in its totality, comply with the

  24    requirements of 21 USC Section 343(a) which deems food

  25    misbranded, if its labeling is false or misleading in any




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 9 of 24 PageID #: 188



                                                                                   9
                                     Proceedings

    1   particular.

    2               Here in paragraph -- including in paragraphs 58

    3   through 60, the plaintiff is alleging that the made with

    4   real butter and milk claim, complemented by the

    5   surrounding representations including Simply Potatoes,

    6   simple, fresh, and one of nature's simplest foods, in

    7   combination are creating a false and misleading
    8   representation to the consumers.          So I don't believe that

    9   the case should be dismissed at this juncture, based upon

  10    preemption.

  11                With respect to the particular claims, I find

  12    plausible claims have been stated.           New York General

  13    Business Law Sections 349 and 350, I will address first.

  14    The defendant seeks to dismiss those claims which

  15    prohibit deceptive acts or practices which prohibit

  16    deceptive acts or practices in the conduct of any

  17    business trade or commerce or in the furnishing of any
  18    services; that's 349.       As well as false advertising in

  19    the conduct of any business trade or commerce, or in the

  20    furnishing of any services, that's 350.

  21                I've outlined the elements in a case called

  22    Kilgor v. Ocwen Loan Servicing, LLC, 89 F.Supp 3d 526 at

  23    535 and 36 (EDNY 2015).        For 349, plaintiff must

  24    demonstrate:

  25                One, the defendants' deceptive acts were




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 10 of 24 PageID #: 189



                                                                                10
                                      Proceedings

    1   directed at consumers.

    2                Two, the acts are misleading in a material way;

    3   and

    4                Three, the plaintiff has been injured as a

    5   result.

    6                With regard to the material misleading element,

    7   "The New York Court of Appeals has adopted and objective
    8   definition of 'misleading' under which the alleged act

    9   'must be likely to mislead a reasonable consumer acting

   10   reasonably under the circumstances.'"            That's a Second

   11   Circuit quote from Orlander v. Staples, Inc. 802 F.3d 289

   12   at 300 (2d. Cir. 2015).

   13                The standard for recovery under Section 350,

   14   while specific to false advertising is otherwise

   15   identical in terms of the elements to Section 349.

   16   Himber v. Intuit, Inc., 2012 WL 4442796 at page 9.

   17   That's decision I issued in September 25th of 2012,
   18   quoting other cases.

   19                I find that plaintiff has plausibly alleged a

   20   claim as relates to the elements for both 349 and 350.

   21   The defendant argues that no reasonable consumer would

   22   imply the absence of margarine into a claim that the

   23   product is made with real butter, rejecting plaintiff's

   24   allegation that margin is historically and in the mind of

   25   the common consumer, a less desirable, artificial




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 11 of 24 PageID #: 190



                                                                                11
                                      Proceedings

    1   alternative to butter.

    2                Similarly, the defendant argues that the use of

    3   the word fresh to describe the potatoes from which Simply

    4   Potatoes is made, would not lead the reasonable consumer

    5   to believe that the product as a whole is fresh, where

    6   fresh means just prepared rather than shelf stable.

    7                Although obviously these arguments can all be
    8   made again at the summary judgment stage, I don't believe

    9   that they undermine the plausibility of plaintiff's claim

   10   with respect to 349 and 350.          Plaintiff has plausibly

   11   alleged the defendants' product packaging is directed at

   12   consumers at large and that through the payment of the

   13   premium, and in reliance on the defendants' packaging,

   14   suffered an economic injury.

   15                With regard to the material misleading element,

   16   the plaintiff has plausibly alleged that a reasonable

   17   consumer could be misled by the claim made with real
   18   butter and milk on a product containing margarine, like

   19   the other words on the packaging, including terms like

   20   simply, simple and simplest.          And plaintiff further

   21   plausibly alleged that one of the other claims on the

   22   packaging, a reasonable consumer might be misled about

   23   the word fresh as it relates to the product.

   24                Accordingly, I am denying the motion to dismiss

   25   those claims.




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 12 of 24 PageID #: 191



                                                                                12
                                      Proceedings

    1                I would just note, and plaintiff did supply the

    2   citation.     I had seen it independently of plaintiff

    3   providing it to the Court.         The Second Circuit, while

    4   this motion was pending, did issue a decision in a case

    5   called Mantikas, M-A-N-T-I-K-A-S, v. Kellogg Company, 910

    6   F.3d 633 (2d.Cir 2018) and obviously the facts of each

    7   case are different.       I believe this provides overall
    8   guidance to district courts that when it's plausibly

    9   alleged that a consumer could be misled with respect to

   10   this type of labeling, the courts should not on a motion

   11   to dismiss, conclude otherwise.

   12                In the decision, the Court noted on page 638,

   13   where the defendant had contended, citing a number of

   14   district court decisions that had dismissed these types

   15   of claims at the motion to dismiss stage, that as a

   16   matter of law, it's not misleading to state that a

   17   product is made with a specific ingredient, if that
   18   ingredient is, in fact, present.

   19                The Second Circuit rejected that and noted that

   20   rationale would validate highly deceptive advertising and

   21   labeling.     It goes onto discuss the Iqbal-Twombly

   22   standard and it is clear to be based upon that decision,

   23   the Second Circuit believes that the type of pleading

   24   that we have here in this case is sufficient to plausibly

   25   allege that type of false or misleading is advertising or




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 13 of 24 PageID #: 192



                                                                                13
                                      Proceedings

    1   statement to the consumer, to a reasonable consumer and

    2   that these are more properly addressed at a summary

    3   judgment stage.

    4                With respect to the fraud claim, the Court

    5   reaches the same conclusion that it should not be

    6   dismissed.     The standard for fraud claim is contained in

    7   an opinion I wrote, McAnaney v. Astoria Financial Corp.,
    8   665 F.Supp 2d, 132 at 176 (EDNY 2009).            The elements are:

    9                A false representation of material fact.

   10                Second, knowledge by the party who made the

   11   representation that it was false when made; and

   12                Justifiable reliance by the plaintiff; and

   13                Four, damages.

   14                I believe these have been plausibly alleged in

   15   the complaint.      The defendant argues specifically that

   16   plaintiff has failed to plead his fraud claim addressing

   17   the packaging statements that Simply Potatoes are made
   18   with or made from fresh potatoes with sufficient

   19   specificity, particularly with regard to fraudulent

   20   intent.

   21                The Court believes that the pleading is

   22   sufficient in that regard and with regard to each of the

   23   elements, the plaintiff plausibly alleges a false

   24   representation of material fact on the theory, among

   25   other things, that a reasonable consumer might be misled




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 14 of 24 PageID #: 193



                                                                                14
                                      Proceedings

    1   about the product based on the use of fresh on the

    2   packaging, in combination with the other terms.

    3                With respect to the scienter element, the

    4   plaintiff specifically pled that a 2014 digital brochure

    5   created by defendants for food service and restaurant

    6   industry distribution contains survey results indicating

    7   that 83 percent of consumers believed that refrigerated
    8   potatoes are fresh, that's paragraphs 41 and 42,

    9   plausibly alleging that that the defendant knew a

   10   reasonable consumer might be misled by the use of the

   11   term fresh in the context of refrigerated potatoes.                So I

   12   don't believe at this stage that the fraud claim should

   13   be dismissed.

   14                Moving to unjust enrichment, I do dismiss the

   15   unjust enrichment claim as I noted in Wurtz v. Rawlings

   16   Company, LLC, 2014 WL 4961422 (E.D.N.Y. October 3rd,

   17   2014), citing Second Circuit law.           In order to prove a
   18   claim under New York Law, plaintiff must demonstrate:

   19                (1) that the defendant benefitted,

   20                (2) at the plaintiff's expense; and

   21                (3) that equity and good conscience require

   22   restitution.

   23                That's Beth Israel Medical Center v. Horizon

   24   Blue Cross and Blue Shield of N.J., Inc. 448 F.3d 573,

   25   586 (2d Cir. 2006).




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 15 of 24 PageID #: 194



                                                                                15
                                      Proceedings

    1                However, it's also clear under New York Law

    2   that unjust enrichment, and I am now quoting from a case

    3   I will cite in a moment, "Is not available where it

    4   simply duplicates or replaces a conventional contract or

    5   tort claim."     Weisblum v. Prophase Labs, Inc., 88 F.

    6   Supp. 3d 283 (SDNY 2015).

    7                Applying this settled principle under New York
    8   Law, another judge in this court recently dismissed,

    9   recently being last year, an unjust enrichment claim

   10   where it was duplicative of a 349 and 350 false

   11   advertising and fraudulent misrepresentation claims.

   12   That's Davis v. Hain -- the Hain Celestial Group, Inc.,

   13   2018 U.S.Dist. Lexis 56794 (EDNY April 3, 2018).

   14                I reached a similar conclusion here that

   15   because the plaintiff's unjust enrichment claim is

   16   entirely duplicative and based upon the same alleged

   17   misrepresentations that are made in the other claims,
   18   that it is duplicative of the other claims and therefore,

   19   is dismissed under New York Law.

   20                With respect to the breach of an express

   21   warranty and implied warranty of merchantability, with

   22   respect to the express warranty claims, I set forth the

   23   standard in Hollman v. Taser International, Inc., 928

   24   F.Supp 2d 567 at page 681 (EDNY 2013).            I incorporate

   25   that standard here.




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 16 of 24 PageID #: 195



                                                                                16
                                      Proceedings

    1                Defendant argues that the plaintiff fails to

    2   plausibly allege an express warranty claim because he

    3   fails to plead the existence of the express warranty in

    4   question.     Namely, defendant contests the notion that the

    5   claim made with real butter and milk can be read as an

    6   affirmation regarding the presence or absence of margin,

    7   while plaintiff alleges that it expressly warrants the
    8   absence of margarine in the product.            That's paragraph

    9   92.

   10                Again, at a motion to dismiss stage, I think

   11   the plaintiff has plausibly alleged that a reasonable

   12   consumer could be misled by the claim and defendant has

   13   failed to cite any New York case law addressing the

   14   implied absence argument in the context of an express

   15   warranty claim.      So I think it would be premature to

   16   dismiss the express warranty claim at this juncture.

   17                I do grant the motion as it relates to the
   18   implied warranty of merchantability claim.              The applied

   19   warranty of merchantability claim is governed by New York

   20   Uniformed Commercial Code Section 2-314(1).

   21                I don't need to reach the plausibility of the

   22   plaintiff's claim because as I agree with Judge Furman's

   23   analysis in Weisblum v. Prophase Labs, Inc., 88 F.Supp.

   24   3d 283 (SDNY 2015), that the law -- it's at page 296, the

   25   law is clear that absent any privy of contract between




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 17 of 24 PageID #: 196



                                                                                17
                                      Proceedings

    1   plaintiff and defendant, such a claim cannot be sustained

    2   as a matter of law, except to recover for personal

    3   injuries.     Other cases have reached the same conclusion

    4   that Judge Furman cites, including Freidman v. General

    5   Motors Corp., 2009 WL 454252, page 2, (S.D.N.Y. February

    6   23, 2009).

    7                Here, plaintiff has failed to allege any
    8   privity of contract between the plaintiff and the

    9   defendant, as plaintiff purchased the product at a retail

   10   store and because there's obviously no personal injury

   11   alleged here as a result of the defendant's conduct, I

   12   conclude that the breach of implied warranty of

   13   merchantability should be dismissed.

   14                Defendant -- moving to the class allegations,

   15   plaintiff moves to strike the nationwide class

   16   allegations, arguing that the majority of the putative

   17   class members would not have standing under Section 349
   18   and 350 and that because the common law claims of

   19   hypothetical, non-New York residents, must lie in

   20   established standing under the common law of their

   21   respective states.       The absence of non-New York

   22   plaintiffs in this case should be fatal to the class

   23   allegations.

   24                I note generally that motions to strike are

   25   generally looked upon with disfavor.            Chenensky v. New




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 18 of 24 PageID #: 197



                                                                                18
                                      Proceedings

    1   York Life Insurance Co., (SDNY April 27, 2011).               And I

    2   conclude in this case, that there is no basis to strike

    3   the allegations as been noted in the case called

    4   Ironforge.com v. Paychex Inc., 747 F.Supp 2d 384, 404,

    5   (W.D.N.Y. 2010).       A motion to strike class allegations

    6   under Rule 12(f) is even more disfavored because it

    7   requires a reviewing court to preemptively terminate the
    8   class aspects of litigation, solely on the basis of what

    9   is alleged in the complaint and before plaintiffs are

   10   permitted to complete the discovery to which they would

   11   otherwise would be entitled to on the questions relevant

   12   to the class certification.

   13                The Court reaches the same conclusion here, and

   14   I understand, obviously although a motion to strike that

   15   addresses issues separate and apart from the issues that

   16   will be decided on a class certification motion is not

   17   procedurally premature.         I conclude that that is not the
   18   case here.

   19                I also note with respect to the second argument

   20   regarding common law claims of non-New York residents,

   21   and the need to establish standing in their respective

   22   states, I think there has been case law that has

   23   addressed that argument recently, suggesting otherwise.

   24                But in any event, I think it's premature to

   25   strike the class allegations at this stage of the




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 19 of 24 PageID #: 198



                                                                                19
                                      Proceedings

    1   litigation.

    2                With respect to the injunctive relief, the

    3   defendant is correct that there is no basis for

    4   injunctive relief here.        I set forth the standard -- the

    5   standing -- standard for standing in a recent opinion,

    6   Preserve at Connetquot Homeowners Assoc., Inc. v. Costco

    7   Wholesale Corp., 2019 WL 337093 (E.D.N.Y. January 28,
    8   2019) at page 5. In the context of a prospective

    9   injunctive relief, the Supreme Court and the Second

   10   Circuit concluded that a plaintiff lacks standing to

   11   pursue injunctive relief, if the plaintiff does not

   12   establish a real or immediate threat of injury, rather

   13   than allegations of future harm that are merely

   14   speculative.

   15                I noted in that opinion that although past

   16   injuries may provide a basis for standing to seek money

   17   damages, they do not confer standing to seek injunctive
   18   relief unless the plaintiff can demonstrate that she is

   19   likely to be harmed again the future in a similar way.

   20                Here the harm that plaintiff alleges is the

   21   purchase of Simply Potatoes product at a premium in

   22   reliance on defendant's alleged misrepresentations on the

   23   package because he believed it to be fresh, as in just

   24   prepared and to contain only butter and not margarine

   25   because plaintiff now knows that the product is shelf




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 20 of 24 PageID #: 199



                                                                                20
                                      Proceedings

    1   stable, can be on the shelf for months and contains

    2   margarine.     He cannot purchase the product in reliance on

    3   those characteristics again and therefore cannot

    4   demonstrate that he's likely to be harmed in the future

    5   in a similar way.       He hasn't allegedly any other present

    6   harm that might recur nor any continuing harm and

    7   therefore, he lacks standing for injunctive relief.
    8                To the extent he is trying to assert some type

    9   of third-party standing for other consumers, because I

   10   think that was mentioned in the opposition, I agree with

   11   other courts that have concluded that a plaintiff does

   12   not have the ability to try to allege standing on behalf

   13   of others.     That's Greene v. Gerber Products Co., 262 F.

   14   Supp 3d 38, at page 56 (EDNY 2017).

   15                So in conclusion, the Court believes that there

   16   are plausible claims stated under New York law with

   17   regard to the Section 349 and 350, express warranty and
   18   common law fraud claims that are not preempted at this

   19   point but not with regard to the implied warranty of

   20   merchantability or unjust enrichment claims.

   21                And the motion to strike the nationwide class

   22   allegations is denied but I do find that there is no

   23   standing for injunctive relief.

   24                All right.     Are there any questions regarding

   25   the Court's ruling from the plaintiff's counsel?




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 21 of 24 PageID #: 200



                                                                                21
                                      Proceedings

    1                MR. SHEEHAN:     No, your Honor.

    2                THE COURT:     Defendant's counsel?

    3                MR. HORVATH:     No, your Honor.

    4                THE COURT:     All right.       Then I assume you're

    5   under the supervision of the magistrate judge on

    6   discovery.     Correct?

    7                MR. SHEEHAN:     We haven't been --
    8                MR. HORVATH:     That was (indiscernible).

    9                MR. SHEEHAN:     -- (indiscernible) discovery but

   10   we will be, yes.      Yes, your Honor.

   11                THE COURT:     I'm sorry, say that again.

   12                MR. SHEEHAN:     Oh, I said, your Honor, that yes,

   13   we are under the supervision of the magistrate, although

   14   as defendants' counsel accurate noted, discovery has not

   15   been commenced at this point.

   16                THE COURT:     Right.    Is there a conference date

   17   scheduled?     That's why, obviously, I did the oral ruling.
   18   I didn't want to hold up the case further but has there

   19   been a conference even scheduled or no?

   20                MR. HORVATH:     No, your Honor.

   21                THE COURT:     Okay.    So --

   22                MR. SHEEHAN:     I don't believe so, your Honor.

   23                THE COURT:     We'll notify -- there will be a

   24   short order that will issue, just memorializing the

   25   ruling and we'll also contact the magistrate judge's




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 22 of 24 PageID #: 201



                                                                                22
                                      Proceedings

    1   chambers just to make sure they knows that -- Judge

    2   Lindsay, that they should initiate the discovery process.

    3                You might want to discuss among yourselves that

    4   process.    I think Judge Lindsay often will cancel an in-

    5   person appearance if there's agreement just let you

    6   submit a schedule.       So you might want to try to work that

    7   out.   All right?
    8                MR. SHEEHAN:     Thank you.

    9                THE COURT:     All right.     Thank you.     Have a good

   10   day.

   11                MR. HORVATH:     Your Honor, just --

   12                THE COURT:     Yes.

   13                MR. HORVATH:     Your Honor, just to clarify in

   14   terms of obtaining a copy of your opinion, you stated

   15   that there will be no written opinion and we should

   16   obtain a transcript.

   17                THE COURT:     Yes.
   18                MR. HORVATH:     Okay, just wanted to be clear.

   19   Thank you.

   20                THE COURT:     Yeah, you can -- if you call the

   21   clerk's office, there will be an FTR number on the docket

   22   sheet that will be the identifier for purposes of the

   23   recording.     If you contact the clerk's office, give them

   24   those numbers.      They'll send it out to a company for

   25   transcription, okay?




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 23 of 24 PageID #: 202



                                                                                23
                                      Proceedings

    1                MR. HORVATH:     Yes.    Thanks, your Honor.

    2                THE COURT:     All right.     Have a good day.

    3                MR. HORVATH:     Thank you.

    4                MR. SHEEHAN:     Okay, bye.

    5                MR. HORVATH:     Thank you.     You, too.

    6                      (Matter concluded)

    7                             -o0o-
    8

    9

   10

   11

   12

   13

   14

   15

   16

   17
   18

   19

   20

   21

   22

   23

   24

   25




                           Transcriptions Plus II, Inc.
Case 2:17-cv-06728-RRM-ARL Document 35 Filed 04/03/19 Page 24 of 24 PageID #: 203



                                                                                24
                    C    E    R    T    I   F    I    C    A   T    E



                     I, LINDA FERRARA, hereby certify that the

        foregoing transcript of the said proceedings is a true

        and accurate transcript from the electronic sound-

        recording of the proceedings reduced to typewriting in

        the above-entitled matter.


                     I FURTHER CERTIFY that I am not a relative or

        employee or attorney or counsel of any of the parties,

        nor a relative or employee of such attorney or counsel,

        or financially interested directly or indirectly in this

        action.



                     IN WITNESS WHEREOF, I hereunto set my hand this

        2nd day of April, 2019.




                                        AAERT CET 656
                                        Transcriptions Plus II, Inc.




                             Transcriptions Plus II, Inc.
